--------------------------------------------------------------------------------

EXHIBIT 10.28
 
INDEMNIFICATION AGREEMENT
 
This Agreement (“Agreement”) is made and entered into as of the 14th day of
September, 2009, by and between Caraco Pharmaceutical Laboratories, Ltd., a
Michigan corporation (the “Company”), and F. Folsom Bell (“Indemnitee”).
 
RECITALS
 
A.           Highly competent and experienced persons are reluctant to serve
corporations as directors, executive officers or in other capacities unless they
are provided with adequate protection through insurance and indemnification
against claims and actions against them arising out of their service to and
activities on behalf of the Company.
 
B.           The Board of Directors of the Company (the “Board”) has determined
that the inability to attract and retain such persons would be detrimental to
the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future.
 
C.           The Board has also determined that it is reasonable, prudent and
necessary for the Company, to contractually obligate itself to indemnify such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be adequately protected.
 
D.           Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified to the fullest extent permitted by law.
 
E.           Article XVII of the Amended and Restated Articles of Incorporation
and Article VII of the Amended and Restated Bylaws of the Company each provide
for indemnification of directors and officers to the fullest extent permitted by
law.
 
In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:
 
ARTICLE I
 
Certain Definitions
 
As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):
 
“Acquiring Person” means any Person other than (i) the Company, (ii) any of the
Company’s Subsidiaries, (iii) any employee benefit plan of the Company or of a
Subsidiary of the Company or of a Company owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (iv) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of a
Subsidiary of the Company or of a Company owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 


“Claim” means an actual or threatened claim or request for relief in connection
with a Proceeding which was, is or may be made by reason of anything done or not
done by Indemnitee in, or by reason of any event or occurrence related to,
Indemnitee’s Corporate Status.
 
“Corporate Status” means the status of a person who is, becomes or was a
director, officer, employee, agent or fiduciary of the Company or is, becomes or
was serving at the request of the Company as a director, officer, partner,
member, venturer, proprietor, trustee, employee, agent, fiduciary or similar
functionary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other enterprise. For purposes of this Agreement, the Company agrees
that Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Company shall be deemed to be at the request of the Company.
 
“Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Company who at the time of
the vote is not a named defendant or respondent in the Proceeding or threatened
to be so named in respect of which indemnification is sought by Indemnitee.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Expenses” means all attorneys’ fees and disbursements, accountant’s fees and
disbursements, retainers, court costs, transcript costs, fees and expenses of
experts, witness fees and expenses, travel expenses, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service fees and all
other disbursements, costs or expenses of the types customarily incurred in
connection with prosecuting, defending (including affirmative defenses and
counterclaims), preparing to prosecute or defend, investigating, being or
preparing to be a witness in, or participating in or preparing to participate in
(including on appeal) a Proceeding and all interest or finance charges
attributable to any thereof. Should any payments by the Company under this
Agreement be determined to be subject to any federal, state or local income or
excise tax, “Expenses” shall also include such amounts as are necessary to place
Indemnitee in the same after-tax position (after giving effect to all applicable
taxes) as Indemnitee would have been in had no such tax been determined to apply
to such payments.
 
“Incumbent Board” means the individuals who, as of the date of this Agreement,
constitute the Board and any other individual who becomes a director of the
Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.
 
 
2

--------------------------------------------------------------------------------

 


“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been, retained to represent: (a) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel under this Agreement or similar agreements), (b) any other
party to the Proceeding giving rise to a claim for indemnification hereunder or
(c) the beneficial owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding voting securities (other than, in each such case, with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements). Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
 
“Independent Directors” means the directors on the Board that are independent
directors as defined in Section 803A of the NYSE Amex Company Guide or successor
provision, or, if the Company’s common stock is not then quoted on the NYSE
Amex, that qualify as independent, disinterested, or a similar term as defined
in the rules of the principal securities exchange or interdealer quotation
system on which the Company’s common stock is then listed or quoted.
 
“MBCA” means the Michigan Business Corporation Act and any successor statute
thereto, as either of them may from time to time be amended.
 
“Person” means any individual, entity or group (within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act).
 
 “Proceeding” means any threatened, pending or completed action, suit,
arbitration, investigation, inquiry, alternate dispute resolution mechanism,
administrative or legislative hearing, or any other proceeding (including,
without limitation, any securities laws action, suit, arbitration, alternative
dispute resolution mechanism, hearing or procedure) whether civil, criminal,
administrative, arbitrative or investigative and whether or not based upon
events occurring, or actions taken, before the date hereof; and any appeal in or
related to any such action, suit, arbitration,  hearing or proceeding.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that Person.
 
“Voting Securities” means any securities that vote generally in the election of
directors, in the admission of general partners, or in the selection of any
other similar governing body.
 
ARTICLE II

 
Services by Indemnitee
 
Indemnitee is serving as a director of the Company. Indemnitee may from time to
time also agree to serve, as the Company may request from time to time, in
another capacity for the Company (including another officer or director
position) or as a director, officer, partner, member, venturer, proprietor,
trustee, employee, agent, fiduciary or similar functionary of another foreign or
domestic corporation, partnership, joint venture, limited liability company,
sole proprietorship, trust, employee benefit plan or other enterprise.
Indemnitee and the Company each acknowledge that they have entered into this
Agreement as a means of inducing Indemnitee to serve, or continue to serve, the
Company in such capacities. Indemnitee may at any time and for any reason resign
from such position or positions (subject to any other contractual obligation or
any obligation imposed by operation of law). The Company shall have no
obligation under this Agreement to continue Indemnitee in any such position or
positions.
 
 
3

--------------------------------------------------------------------------------

 


ARTICLE III

 
Indemnification
 
Section 3.1      General. The Company shall indemnify and advance Expenses to,
Indemnitee to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may hereafter from time
to time permit. The other provisions set forth in this Agreement are provided as
a means of furtherance and implementation of, and not in limitation of, the
obligations expressed in this Article III. No requirement, condition to or
limitation of any right to indemnification or to advancement of Expenses under
this Article III shall in any way limit the rights of Indemnitee under Article
VI.
 
Section 3.2      Indemnity of the Company. Indemnitee shall be entitled to
indemnification pursuant to this Section 3.2 if, by reason of anything done or
not done by Indemnitee in, or by reason of any event or occurrence related to,
Indemnitee’s Corporate Status, Indemnitee is, was or becomes, or is threatened
to be made, a party to, any Proceeding. Pursuant to this Section 3.2, Indemnitee
shall be indemnified against any and all Expenses, judgments, penalties
(including excise or similar taxes), fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of any such Expenses, judgments, penalties, fines
and amounts paid in settlement) actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with such Proceeding or any Claim, issue
or matter therein. Notwithstanding the foregoing, the obligations of the Company
under this Section 3.2 shall be subject to the condition that no determination
(which, in any case in which Independent Counsel is involved, shall be in a form
of a written opinion) shall have been made pursuant to Article IV that
Indemnitee would not be permitted to be indemnified under applicable law. In
addition, in an action by or in the right of the Company, indemnification shall
be limited as set forth in Section 561 of the MBCA except to the extent
authorized under Section 564c of the MBCA.  Nothing in this Section 3.2 shall
limit the benefits of Section 3.1, Section 3.3 or any other Section hereunder.
 
Section 3.3    Advancement of Expenses. The Company shall pay all Expenses
reasonably incurred by, or in the case of retainers to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or Proceeding, whether brought by the Company or
otherwise, in advance of any determination respecting entitlement to
indemnification pursuant to Article IV hereof (and shall continue to pay such
Expenses after such determination and until it shall ultimately be determined
(in a final adjudication by a court from which no appeal is taken or in a final
adjudication of an arbitration pursuant to Sections 5.1 or 5.3 if Indemnitee or
Company respectively elects to seek such arbitration) that Indemnitee is not
entitled to be indemnified by the Company against such Expenses) within 10 days
after the receipt by the Company of a written request from Indemnitee requesting
such payment or payments from time to time, whether prior to or after final
disposition of such Proceeding. Any such payment by the Company is referred to
in this Agreement as an “Expense Advance.” In connection with any request for an
Expense Advance, if requested by the Company, Indemnitee or Indemnitee’s counsel
shall also submit an affidavit stating that the Expenses incurred were, or in
the case of retainers to be incurred are, reasonably incurred. Any question as
to the reasonableness of the incurrence of any Expense shall not delay an
Expense Advance by the Company, and the Company agrees that any such question
shall be resolved in a final adjudication by a court from which no appeal is
taken or in a final adjudication of an arbitration pursuant to Sections 5.1 or
5.3 if Indemnitee or Company respectively elects to seek such arbitration.
Indemnitee hereby undertakes and agrees that Indemnitee will reimburse and repay
the Company with interest for any Expense Advances to the extent that it shall
ultimately be determined (in a final adjudication by a court from which no
appeal is taken or in a final adjudication of an arbitration pursuant to
Sections 5.1 and 5.3 if Indemnitee or the Company respectively elects to seek
such arbitration) that Indemnitee is not entitled to be indemnified by the
Company against such Expenses. Indemnitee shall not be required to provide
collateral or otherwise secure the undertaking and agreement described in the
prior sentence. The Company shall make all advances pursuant to this Section 3.3
without regard to the financial ability of the Indemnitee to make repayment and
without regard to the prospect of whether the Indemnitee may ultimately be found
to be entitled to indemnification under the provisions of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


Section 3.4     Indemnification for Additional Expenses. The Company shall, to
the maximum extent permitted by law, indemnify Indemnitee against any and all
costs and expenses (of the types described in the definition of Expenses in
Article I) and, if requested by Indemnitee, shall advance those costs and
expenses to Indemnitee, that are incurred by Indemnitee in connection with any
claim asserted against, or action brought by, Indemnitee for enforcement of, or
claims for breaches of, any provision of this Agreement, regardless of whether
Indemnitee ultimately is determined to be entitled to that enforcement, and
regardless of whether the nature of the proceeding with respect to such matter
is judicial, by arbitration, or otherwise.
 
Section 3.5    Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in settlement of a Claim
or Proceeding but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims or Proceedings, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
Procedure for Determination of Entitlement
to Indemnification
 
Section 4.1      Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification (including for all
purposes of the Agreement whether the indemnification is reasonable). The
Secretary or an Assistant Secretary of the Company shall, promptly upon receipt
of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
 
Section 4.2      Determination of Request. Upon written request by Indemnitee
for indemnification pursuant to the first sentence of Section 4.1 hereof; a
determination, if required by applicable law, with respect to whether Indemnitee
is permitted under applicable law to be indemnified shall be made in accordance
with the terms of MBCA, in the specific case in any of the following ways:
 
(a)            (i) by a majority vote of a quorum of the Board consisting of
Disinterested Directors, or (ii) if a quorum cannot be obtained under
subdivision (i), by a majority vote of a committee consisting solely of two or
more Disinterested Directors designated to act by the Board even though less
than a quorum of the Board, or  (iii) by all independent directors as defined
under the MBCA who are Disinterested Directors, or (iv) in a written opinion to
the Board and Indemnitee by Independent Counsel selected by a committee of the
Board by a vote as set forth in clauses (i) and (ii) of this paragraph (a), or
if a quorum of the Board cannot be obtained under subdivision (i) and a
committee cannot be established under subdivision (ii), by a majority vote of
all directors, or (v) by the stockholders of the Company in a vote that excludes
the shares held by directors who are not Disinterested Directors and officers,
employees and agents who are named defendants or respondents in the Proceeding
or threatened to be so named.  In the designation of a committee under
subdivision (ii) or in the selection of independent counsel, all Directors may
participate.
 
(b)           If a determination has been made pursuant to subsection (a) above,
that indemnity is permitted under applicable law to be indemnified, the
authorization of payment of indemnification shall be made in any of the
following ways:
 
 
(1)
By the Board in one of the following ways:

 
 
(i)
By majority vote of two or more Directors who are Disinterested Directors.

 
(ii)
By a majority of the members of a committee of two or more Disinterested
Directors.


 
6

--------------------------------------------------------------------------------

 


 
(iii)
By one or more independent directors as defined under the MBCA who are
Disinterested Directors.

 
(iv)
If there are no independent directors as defined under the MBCA and less than
two Directors who are Disinterested Directors, then by the Board by majority
vote.

 
 
(2)
By the stockholders of the Company in a vote that excludes the shares held by
Directors who are not Disinterested Directors and officers, employees and agents
who are named defendants or respondents in the Proceedings or threatened to be
so named.

 
If it is so determined that Indemnitee is permitted to be indemnified and
payment is authorized under applicable law, payment to Indemnitee shall be made
within 10 days after such determination. Nothing contained in this Agreement
shall require that any determination be made under this Section 4.2 prior to the
disposition or conclusion of a Claim or Proceeding against Indemnitee; provided,
however, that Expense Advances shall continue to be made by the Company pursuant
to, and to the extent required by, the provisions of Article III. Indemnitee
shall cooperate with the person or persons making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person upon reasonable advance request any documentation or information
that is not privileged or otherwise protected from disclosure and that is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person or
persons making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification).
 
Section 4.3                      Presumptions and Effect of Certain Proceedings.
 
(a)           If the person or persons empowered or selected under Article IV of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the Company
of the request by Indemnitee therefor, the determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification; provided, however, that such 60-day period may
be extended for a reasonable time, not to exceed an additional 30 days, if the
person making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating to such determination; and provided,
further, that the 60-day limitation set forth in this Section 4.3(a) shall not
apply and such period shall be extended as necessary (1) if within 30 days after
receipt by the Company of the request for indemnification under Section 4.1
Indemnitee and the Company have agreed, and the Board has resolved to submit
such determination to the stockholders of the Company pursuant to Section 4.2(b)
for their consideration at an annual meeting of stockholders to be held within
90 days after such agreement and such determination is made thereat, or a
special meeting of stockholders is called within 30 days after such receipt for
the purpose of making such determination, such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat, or (ii) if the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 4.2(a) of this Agreement, in
which case the applicable period shall be as set forth in Section
5.1(c).  Nothing contained in this Agreement shall require that any
determination be made under this Section 4.3 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Company pursuant to, and to
the extent required by, the provisions of Article III.
 
 
7

--------------------------------------------------------------------------------

 


(b)           Other than an action by or in the right of the Company, the
termination of any Proceeding or of any Claim issue or matter by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) by itself create a presumption that the
person did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company or its
shareholders, and, with respect to a criminal action or proceeding, had
reasonable cause to believe that his or her conduct was unlawful.
 
ARTICLE V

 
Certain Remedies of Indemnitee
 
Section 5.1    Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Company to make timely payment or advancement of any amounts due
hereunder (including, without limitation, any Expense Advances); or (c) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 4.2 and such determination shall not have been made
and delivered in a written opinion within 90 days after such Independent
Counsel’s being appointed, Indemnitee shall be entitled to commence an action
seeking an adjudication in the Court of Indemnitee’s entitlement to such
indemnification or advancements due hereunder, including, without limitation,
Expense Advances. Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association. Indemnitee
shall commence such action seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such action pursuant to this Section 5.1, or such right shall expire.
The Company agrees not to oppose Indemnitee’s right to seek any such
adjudication or award in arbitration and it shall continue to pay Expense
Advances pursuant to Section 3.3 until it shall ultimately be determined (in a
final adjudication by a court from which no appeal is taken or in a final
adjudication of an arbitration pursuant to this Section 5.1 if Indemnitee elects
to seek such arbitration) that Indemnitee is not entitled to be indemnified by
the Company against such Expenses.
 
Section 5.2     Adverse Determination Not to Affect any Judicial Proceeding. If
a determination shall have been made pursuant to Article IV that Indemnitee is
not entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination.
 
 
8

--------------------------------------------------------------------------------

 


Section 5.3    Company May Seek Judicial Proceeding or Arbitration. If a
determination shall have been made or deemed to have been made pursuant to
Article IV that Indemnitee is or is not entitled to indemnification, the Company
shall be entitled to commence an action seeking an adjudication in court or
arbitration of Indemnitee’s entitlement to such indemnification or advancements
due hereunder, including, without limitation, Expense Advances. Arbitration may
be conducted by a single arbitrator pursuant to the commercial arbitration rules
of the American Arbitration Association. Company shall commence such action
seeking an adjudication or arbitration within 180 days following the date on
which the determination shall have been made or deemed to have been made
pursuant to Article IV that Indemnitee is entitled to indemnification, or such
right shall expire. Indemnitee agrees not to oppose Company’s right to seek any
such adjudication or award in arbitration.  Any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Company shall not
be prejudiced by reason of such initial determination.
 
Section 5.4     Company and Indemnitee Bound by the Agreement. The Company and
Indemnitee shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Article V that the procedures of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company and Indemnitee are bound by
all the provisions of this Agreement.
 
ARTICLE VI

 
Miscellaneous
 
Section 6.1   Non-Exclusivity. No amendment or alteration of the charter or
bylaws of the Company or any provision thereof shall adversely affect
Indemnitee’s rights hereunder and such rights shall be in addition to any rights
Indemnitee may have under the charter, bylaws and the MBCA or other applicable
law. To the extent that there is a change in the MBCA or other applicable law
(whether by statute or judicial decision) that allows greater indemnification by
agreement than would be afforded currently under the Company’s charter or bylaws
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by virtue of this Agreement the greater benefit so afforded by such
change. Any amendment, alteration or repeal of the MBCA that adversely affects
any right of Indemnitee shall be prospective only and shall not limit or
eliminate any such right with respect to any Proceeding involving any occurrence
or alleged occurrence of any action or omission to act that took place before
such amendment or repeal.
 
Section 6.2    Insurance and Subrogation.
 
(a)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or for individuals serving at the request
of the Company as directors, officers, partners, members, venturers,
proprietors, trustees, employees, agents, fiduciaries or similar functionaries
of another foreign or domestic corporation, partnership, limited liability
company, joint venture, sole proprietorship, trust, employee benefit plan or
other enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent or fiduciary under
such policy or policies.
 

 
9

--------------------------------------------------------------------------------

 


(b)           In the event of any payment by the Company under this Agreement
for which reimbursement is available under any insurance policy or policies
obtained by the Company, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee under such insurance
policy or policies, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights, provided
that all Expenses relating to such action shall be borne by the Company.
 
(c)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under the Company’s
charter or bylaws or any insurance policy, contract, agreement or otherwise.
 
(d)           Following the execution of this Agreement, the Company will
attempt to procure as soon as practicable and on commercially reasonable terms,
an additional $5 million in D&O insurance from a reputable, highly rated carrier
covering only the Company’s Independent Directors. Indemnitee understands and
agrees that because of the Company’s current situation, it may not be practical
or commercially feasible to obtain such insurance on commercially reasonable
terms in the near future and until its situation significantly improves.
 
(e)           If Indemnitee is a director of the Company, the Company will
advise the Board of any proposed material reduction in the coverage for
directors to be provided by the Company’s directors’ and officers’ liability
insurance policy, and will not effect such a reduction with respect to directors
without the prior approval of at least 80% of the Independent Directors of the
Company.
 
(f)           If Indemnitee is a director of the Company during the term of this
Agreement and if Indemnitee ceases to be a director of the Company for any
reason, the Company shall attempt to procure as soon as practicable and on
commercially reasonable terms, a run-off directors’ and officers’ liability
insurance policy with respect to claims arising from facts or events that
occurred before the time Indemnitee ceased to be a director of the Company and
covering Indemnitee, which policy, without any lapse in coverage, will provide
coverage for a period of six years after the time Indemnitee ceased to be a
director of the Company and will provide coverage (including amount and type of
coverage and size of deductibles) that are substantially comparable to the
Company’s directors’ and officers’ liability insurance policy that was most
protective of Indemnitee in the 12 months preceding the time Indemnitee ceased
to be a director of the Company; provided, however, that:
 
(i)           this obligation shall be suspended during the period immediately
following the time Indemnitee ceases to be a director of the Company if and only
so long as the Company has a directors’ and officers’ liability insurance policy
in effect covering Indemnitee for such claims that, if it were a run-off policy,
would substantially meet or exceed the foregoing standards; and
 
 
10

--------------------------------------------------------------------------------

 


(ii)           no later than the end of the suspension period provided in the
preceding clause (i), the Company shall procure a run-off directors’ and
officers’ liability insurance policy meeting the foregoing standards and lasting
for the remainder of the six-year period.
 
Indemnitee understands and agrees that because of the Company’s current
situation, it may not be practical or commercially feasible to obtain such
run-off directors’ and officers’ liability insurance policy on commercially
reasonable terms in the near future and until its situation significantly
improves.
 
Section 6.3     Certain Settlement Provisions. The Company shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of a Proceeding or Claim without the Company’s prior written consent
or if such indemnification is prohibited under the MBCA. The Company shall not
settle any Proceeding or Claim in any manner that would impose any fine or other
obligation on Indemnitee without Indemnitee’s prior written consent. Neither the
Company nor Indemnitee shall unreasonably withhold their consent to any proposed
settlement.
 
Section 6.4    Duration of Agreement. This Agreement shall continue for so long
as Indemnitee serves as a director, officer, employee, agent or fiduciary of the
Company or, at the request of the Company, as a director, officer, partner,
member, venturer, proprietor, trustee, employee, agent, fiduciary or similar
functionary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other enterprise, and thereafter shall survive until and terminate upon
the later to occur of: (a) the final termination of all pending Proceedings in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Article IV relating thereto; or (b) the expiration of all statutes of limitation
applicable to possible Claims arising out of Indemnitee’ s Corporate Status.
 
Section 6.5     Notice by Each Party. Indemnitee shall promptly notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment information or other document or communication relating to
any Proceeding or Claim for which Indemnitee may be entitled to indemnification
or advancement of Expenses hereunder; provided, however, that any failure of
Indemnitee to so notify the Company shall not adversely affect Indemnitee’s
rights under this Agreement except to the extent the Company shall have been
materially prejudiced as a direct result of such failure. The Company shall
promptly notify Indemnitee in writing as to the pendency of any Proceeding or
Claim that may involve a claim against Indemnitee for which Indemnitee may be
entitled to indemnification or advancement of Expenses hereunder.
 
Section 6.6    Amendment. This Agreement may not be modified or amended except
by a written instrument executed by or on behalf of each of the parties hereto.
 
 
11

--------------------------------------------------------------------------------

 


Section 6.7   Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
Section 6.8    Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby, including without limitation any prior indemnification
agreements, are expressly superseded by this Agreement.
 
Section 6.9   Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and
unenforceable and that achieves the same objective. Any such finding of
invalidity or unenforceability shall not prevent the enforcement of such
provision in any other jurisdiction to the maximum extent permitted by
applicable law.
 
Section 6.10   Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission if during normal business hours of the
recipient, otherwise on the next business day, (b) confirmed delivery of a
standard overnight courier or when delivered by hand or (c) the expiration of
five business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):
 
If to the Company, to it at:     1150 Elijah McCoy Drive
Detroit, MI 48226
Attn:   Jitendra N. Doshi, Chief Executive Officer

 
If to Indemnitee, to Indemnitee at:    5528 Nakoma
Dallas, TX 75209
Attn:   F. Folsom Bell

 
 
12

--------------------------------------------------------------------------------

 


or to such other address or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 6.10.
 
Section 6.11                      Governing Law. This Agreement shall be
construed in accordance with and enforced and governed by the laws of the State
of Michigan without regard to the principles of conflict of laws.
 
Section 6.12                      Certain Construction Rules.
 
(a)           The article and section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days and (2) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement, Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed-by the words “without
limitation.” Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
 
(b)           For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on a person with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, nominee, officer, employee or agent
with respect to an employee benefit plan, its participants or beneficiaries; and
a person who acted in good faith and in a manner the person reasonably believed
to be in the interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interest of the Company” for purposes of this Agreement and the MBCA.
 
Section 6.13  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
 
Section 6.14  Certain Persons Not Entitled to Indemnification. The Company shall
not be obligated pursuant to the terms of this Agreement to indemnify Indemnitee
for the payment to the Company of profits pursuant to Section 16(b) of the
Exchange Act, or Expenses incurred by Indemnitee for Proceedings in connection
with such payment under Section 16(b) of the Exchange Act.
 
 
13

--------------------------------------------------------------------------------

 


Section 6.15   Indemnification for Negligence, Gross Negligence, etc. Without
limiting the generality of any other provision hereunder, it is the express
intent of this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee’s acts of negligence or gross negligence, intentional
or willful misconduct, to the extent that indemnification and advancement of
Expenses is allowed pursuant to the terms of this Agreement and under applicable
law.
 
Section 6.16   Mutual Acknowledgments. Both the Company and Indemnitee
acknowledge that in certain instances, applicable law (including applicable
federal law that may preempt or override applicable state law) or public policy
may prohibit the Company from indemnifying the directors, officers, employees,
agents or fiduciaries of the Company under this Agreement or otherwise. For
example, the Company and Indemnitee acknowledge that the U.S. Securities and
Exchange Commission has taken the position that indemnification of directors,
officers and controlling Persons of the Company for liabilities arising under
federal securities laws is against public policy and, therefore, unenforceable.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee. In addition, the Company and Indemnitee acknowledge that
federal law prohibits indemnifications for certain violations of the Employee
Retirement Income Security Act of 1974, as amended.
 
Section 6.17  Enforcement. The Company and Indemnitee agree that their
respective execution of this Agreement shall constitute a stipulation by which
each shall be irrevocably bound in any Michigan court or arbitration pursuant to
Section 6.19 in which a proceeding by Indemnitee for enforcement of Indemnitee’s
rights or a proceeding by Company against Indemnitee hereunder shall have been
commenced, continued or appealed, that their respective obligations set forth in
this Agreement are unique and special, and that failure of the Company or
Indemnitee, as applicable, to comply with the provisions of this Agreement will
cause irreparable and irremediable injury to Indemnitee and Company,
respectively, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Company or Indemnitee may have at law or
in equity with respect to breach of this Agreement, Company and Indemnitee shall
be entitled to injunctive or mandatory relief directing specific performance by
the Company or Indemnitee, as applicable, of their respective obligations under
this Agreement. The Company and Indemnitee each agree not to seek, and agrees to
waive any requirement for the securing or posting of, a bond in connection with
the other’s seeking or obtaining such relief:
 
Section 6.18   Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators, legal representatives.
 
Section 6.19   Consent to Jurisdiction. Company and Indemnitee hereby submit to
the exclusive jurisdiction of the courts of the State of Michigan or arbitration
in the State of Michigan in respect of the interpretation and enforcement of the
provisions of this Agreement, and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
of this Agreement, that they are not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in such court or
arbitration, that the suit, action or proceeding is brought in an inconvenient
forum, or that the venue of the suit, action or proceeding is improper.  Service
of process with respect thereto may be made upon Company and Indemnitee by
mailing a copy thereof by registered or certified mail, postage prepaid, to such
party at its address provided in Section 6.10 hereof.
 
 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
 

 
INDEMNITEE:
         
/s/ F. Folsom Bell
 
F. Folsom Bell
         
COMPANY:
     
By:   /s/ Jitendra N. Doshi
 
        Jitendra N. Doshi
 
Its:   Chief Executive Officer

 
 
15

--------------------------------------------------------------------------------